Name: Council Regulation (EEC) No 1891/87 of 2 July 1987 fixing the guide price and the intervention price for adult bovine animals for the 1987/88 marketing year
 Type: Regulation
 Subject Matter: prices
 Date Published: nan

 No L182/28 Official journal of the European Communities 3 . 7 . 87 COUNCIL REGULATION (EEC) No 1891 /87 of 2 July 1987 fixing the guide price and the intervention price for adult bovine animals for the 1987/88 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community,= and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 805 /68 of 27 June 1968 on the common organization of the market in beef and veal 0), as last amended by Regu ­ lation (EEC) No 467/ 87 ( 2), and in particular Article 3 ( 3) -thereof, Having regard to the proposal from the Commission (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee ( 5 ), "Whereas , when the guide price for adult bovine animals is fixed, account should be taken both of the objectives of the common agricultural policy and of the contri ­ bution which the Community wishes to make to the harmonious development of world trade ; whereas the common agricultural policy aims inter alia at ensuring a fair standard of living for the agricultural community, at guaranteeing the availability of supplies and at ensuring that supplies reach consumers at reasonable prices ; Whereas the guide price must be fixed in accordance with the criteria laid down in Article 3 (2 ) of Regulation (EEC) No 805 /68 ; whereas Regulation (EEC) No 653 /87 (6) provides for the application of the common prices in Spain at the beginning of the 1987 / 88 marketing year ; "Whereas , by Regulation (EEC) No 869/ 8.4 ( 7 )&gt; a decision was taken to implement the intervention measures on the basis of the Community scale for the classification of carcases of adult bovine animals , established under Regu ­ lation (EEC) No 1208/ 81 (8 ), for an experimental period of three years' duration ; whereas , in light of the experience gained during this period and of the advantages associated with the use of the said scales it should continue to be applied to the intervention measures ; Whereas it is therefore appropriate to fix henceforth the intervention price per 100 kilograms carcase weight for the categories of animal eligible for intervention by referring to a reference quality defined in accordance with the said scale ; whereas , in addition, since these are increasingly comparable in terms of -their trade value , a single intervention price should be fixed for the said categories of animal , HAS ADOPTED THIS REGULATION : Article 1 For the 1987 / 88 marketing year, the guide price for adult bovine animals shall be 205,02 ECU per 100 kilograms liveweight. Article 2 For the 1987 /88 marketing year, and notwithstanding the second subparagraph of Article 6 ( 1 ) of Regulation (EEC) No 805/68 , the intervention price shall be 344 ECU per 100 kilograms carcase weight for the carcase of male animals of Class R 3 of the Community scale for the classification of adult bovine animals laid down by Regulation (EEC) No 1208 / 81 . Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1987 / 88 marketing year for beef and veal . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 2 July 1987 . For the Council The President K. E. TYGESEN O OJ No L 148 , 28 . 6 . 1968 , p. 24 . ( 2) OJ No L 48 , 17 . 2 . 1987 , p. 1 . O OJ No C 89 , 3 . 4 . 1987 , p. 48 . (4) OJ No C 156 , 15 . 6 . 1987 . O OJ No C 150 , 9 . 6 . 1987 , p . 8 . 0) OJ No L 63 , 6 . 3 . 1987 , p . 1 . O OJ No L 90 , 1 . 4 . 1984 , p. 32 . O OJ No L 123 , 7 . 5 . 1981 , p. 3 .